Citation Nr: 9929896	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


Entitlement to service connection for a bilateral foot 
disability.  

Whether the non-compensable disability evaluation for a scar 
of the right thumb was proper.

Entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324 (1999).


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This appeal arose from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Chicago, Illinois which, in pertinent part, denied the 
veteran's claims for service connection for a bilateral foot 
disability and for a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (1999), and granted 
service connection for a scar of the right thumb and assigned 
a non-compensable disability evaluation.  

In September 1997, the veteran appeared before the 
undersigned Acting Board of Veterans' Appeals (Board) member 
and gave testimony in support of his claims.

The Board remanded these claims in July 1998 for further 
development.  The case was returned to the Board in June 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that the veteran currently has a left foot disability or that 
his right foot disability is related to his period of active 
military service.

3.  The veteran's scar of the right thumb has not resulted in 
any limitation of function and the scar has not been shown to 
be poorly nourished with repeated ulceration or are tender 
and painful on objective demonstration.

4.  The veteran's two service-connected disabilities are not 
shown to be of such character as to clearly interfere with 
normal employability.
CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a bilateral foot disability as the residual of 
an injury has not been presented.  38 U.S.C.A. § 5107 (West 
1991).

2.  The noncompensable disability evaluation assigned for a 
scar of the right thumb was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 7105 (1999).

3.  The criteria for a compensable disability evaluation 
under the provisions of 38 C.F.R. § 3.324 have not been met.  
38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on service entrance 
examination in December 1988, the veteran's feet and 
neurological system were noted to be clinically normal.  The 
service clinical records show that in November 1991, the 
veteran underwent X-ray evaluation of his right foot.  It was 
noted that his right foot had been injured between the brow 
and the ship.  The findings were reported to be negative. 
There were no other records of treatment for this complaint.  
At the time of his separation examination, he reported no 
history of foot trouble and the examination report, in the 
summary of defects and diagnoses, included no references to a 
foot disability.

At the time of an orthopedic examination by the VA in 
September 1996, it was noted that the veteran had bee 
employed at a VA Medical Center warehouse since 1993; he did 
not indicate that he had lost any time from work in the past 
twelve months.  He complained of right forefoot pain, and a 
history of trauma was noted.  There were noted to be no 
complaints of numbness or tingling.  On examination of the 
feet, there was no swelling.  Bilateral flat foot was noted.  
Findings included no deformity and that the veteran's gait 
was normal.  The diagnosis was no acute obvious pathology 
with good prognosis.

At the time of a September 1996 VA dermatology examination, 
the veteran reported being relatively healthy with no major 
medical problems.  He complained of several periodic episodes 
of sweaty feet associated with swelling of both calves and 
linear areas of erythema, itching and throbbing with the last 
episode approximately one month previously.  A history of 
trauma to both feet secondary to a ramp falling on them was 
noted.  It was reported that the symptoms resolved with cool 
compresses for one hour.  On examination of the lower 
extremities a few scattered scars and areas of 
hyperpigmentation were noted.  There was no edema and the 
feet were dry.  The diagnoses were post inflammatory 
hyperpigmentation and scars on calves; and no skin 
abnormalities visualized on feet.

At the time of a September 1996 VA examination of the 
veteran's thumb, a history of right thumb laceration was 
noted. There were noted to be no complaints of numbness or 
tingling.  On examination the thumb could touch the fingers 
and he was able to make a fist.  He had full grasp and 
dexterity.  The diagnosis was no obvious acute pathology with 
good prognosis.

At the time of a September 1996 VA neurological examination, 
the veteran complained that he had had right foot pain on and 
off since a brig ladder fell on his right foot in service.  
He also complained of pain of the top of his thumb.  The 
examiner noted that the veteran had decreased pedal pulses on 
the medial side of the right foot.  It was reported that 
there was no finding of weakness, that the deep tendon 
reflexes were equal and symmetric and that the veteran's gait 
was intact.  Following an examination, the diagnosis was pain 
in right foot on medial side after injury to foot.  An 
electromyogram to evaluate for any nerve injury was 
recommended.

In September 1997, the veteran appeared before the 
undersigned Acting Board member, and gave testimony in 
support of his claims.  He testified that while in service a 
brow fell on his feet, injuring his right foot.  He related 
that he continued to have right foot problems and that the 
injury to his right thumb causes the thumb to swell up 
frequently and that it itched as well.

VA outpatient treatment records reflect that the veteran was 
seen in September 1998 for aching in the right foot and 
throbbing in the right thumb tip.  It was noted that 
something had fallen on the foot-heel in 1991-92.  There was 
a well healed scar on the palmar surface of the right thumb 
with no tenderness, swelling or masses.  The diagnoses 
included right thumb pain, possibly from previous laceration; 
and right heel pain.  Later in September 1998 the veteran was 
again seen and he reported complaints of right heel pain 
which had been bothering him for the last two years.  An 
assessment of plantar fasciitis of the right foot was made 
and a steroid injection was given.  Another steroid injection 
was given to the veteran the following month.

In November 1998 the Bureau of Naval Personnel, Retired 
Records Section, advised the VA that no personnel or medical 
records concerning the veteran had been retired to the 
National Personnel Records Center.

A VA peripheral nerves examination of the veteran was 
conducted in January 1999 and, at that time, the veteran 
reported that while in service he was hit by a large ramp on 
top of both of his feet and that he fell backward.  
Thereafter, he noted some swelling in his feet as well as 
soreness and was told to put ice on them.  Since that injury 
he complained of persistent right foot pain, in particular, 
his foot began to ache along the medial surface of the ankle 
and heel after walking and prolonged standing.  He described 
the pain as throbbing in nature, at times sharp and that 
sometimes the foot felt numb.  He denied any changes in color 
or sweating in the right foot and there were no changes in 
temperature.

Since the laceration of the right thumb, the veteran 
described some itching and discomfort over the right thumb, 
the palmar surface.  He indicated that he could not get a 
good grip on things.  Overall, the sensation in the thumb 
felt okay.  He reported that he might develop some pain in 
the right thumb when typing.

On examination, there was reported to be a very small thin 
scar on the palmar surface.  On the right foot there were no 
obvious scars.  There was an area of erythema at the right 
medial surface, where the veteran's most recent steroid 
injection had been given.  There was no swelling or excessive 
sweating of the right foot or atrophic skin changes.  His 
reflexes were intact in the ankles and there was no sensory 
loss in the peripheral nerves or root distribution in the 
feet.  Strength was 5/5 in the feet and thumb dorsiflexion, 
eversion and inversion were all normal.  He was able to walk 
on his heels and toes without difficulty and his gait overall 
was normal.  There appeared to be some mild tenderness to 
deep palpation over the right medial surface of the foot and 
heel.

The diagnoses were right foot pain without evidence of a 
peripheral nerve injury and no evidence for a traumatically 
induced reflex sympathetic dystrophy of that foot; and right 
thumb discomfort without any evidence of a peripheral nerve 
injury or reflex sympathetic dystrophy.  The examiner did not 
indicate that the veteran had a foot disability which was 
related to the veteran's service.

At the time of a February 1999 VA examination of the 
veteran's right thumb, complaints of pain as well as right 
thumb numbness which primarily occurred in the morning were 
noted.  It was indicated that, with regard to the impact on 
his daily activities, the veteran stated that he had 
intermittent difficulty when needing the right hand for 
lifting heavy objects.  He denied any flare-ups of the thumb 
condition.

The right thumb showed a transverse linear scar across the 
thumb pulp just distal to the interphalangeal flexor crease.  
The scar, which appeared to be superficial, was approximately 
two cm. in length and there was no tenderness or adherence of 
the scar.  The texture of the scar was normal, there was no 
evidence of the scar being poorly nourished and there was no 
evidence or ulceration or skin breakdown.  There was no 
elevation or depression of the scar and there was no 
significant underlying tissue loss. There was no evidence of 
inflammation, edema or keloid formation.  The color of the 
scar was hypopigmented compared to the surrounding area.

There was no significant disfigurement from the scar and 
there was no limitation of function due to the scar.  The 
range of motion was normal in comparison to the contralateral 
side.  The veteran was able to touch the thumb tip to each of 
the other fingertips and was able to touch the thumb tip to 
the median transverse fold of the palm without difficulty.  
His strength and dexterity of the thumb was normal and there 
was no tenderness of the thumb, either volarly or dorsally.  
He had no paresthesias in the thumb and there was a negative 
Tinel's sign as well as a negative median nerve compression 
test at the wrist.  There was no pain with range of motion of 
the joints of the thumb and other fingers.  The impression 
was residuals of scar to the right thumb tip.

At the time of a February 1999 VA examination of the 
veteran's right foot and heel, complaints of pain and 
swelling were noted.  The veteran indicated that he had had 
the foot pain since 1991, when he injured his right foot in 
service.  Following examination, a diagnosis of right plantar 
fasciitis was made.  The examiner did not indicate that this 
disability was related to veteran's service.

The VA conducted an electromyogram and nerve conduction study 
of the veteran in March 1999.  Following completion, it was 
concluded that electrodiagnostic evaluation of the right leg, 
including a needle examination, did not reveal any clear 
evidence for distal neurogenic injury involving the right 
leg.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).
Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court), lay observation is competent.  
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see Jones v. Brown, 7 Vet. App. 
134 (1994) (citing Grottveit in holding that secondary 
service connection claim for glaucoma was not well grounded).

The veteran is claiming entitlement to service connection for 
a bilateral foot disability.  The veteran has contended, 
including at a hearing on appeal conducted in September 1997, 
that the bilateral foot injury he sustained in service lead 
to the development of his current disability..  Considering 
the evidence of record in this case, the Board finds that 
this claim for service connection is not well grounded.

While the veteran has maintained that his current right foot 
disability is related to events in service and he is 
certainly competent to describe his immediate symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorder and the 
cause to which it have been attributed by the veteran.  
Although the veteran testified to the cause of this 
disability, he has not submitted any competent evidence, such 
as a physician's opinion, confirming this.  The VA examiner 
in 1998 noted the history of the injury given by the veteran, 
reviewed the entire record, examined the veteran and made a 
current diagnosis; the examiner did not relate the veteran's 
current right foot disability to the injury in service.  The 
veteran's personal opinion as to the relationship between the 
claimed disorder and service is not competent medical 
evidence required of a well-grounded claim.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Moreover, the 
veteran has not submitted any evidence demonstrating the 
presence of a left foot disability.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral foot disability as the residual of 
an injury in service.  38 U.S.C.A. § 5107(a).  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  See Epps, 126 F.3d at 
1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that he has the 
claimed disorder that is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Propriety of the Rating for Right Thumb Scar

The veteran is seeking a compensable evaluation for a right 
thumb scar.  The Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  We are also 
satisfied that all relevant facts have now been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

The veteran is seeking the compensable disability evaluation 
for the period beginning August 13, 1996, the date that the 
grant of service connection for a scar of the right thumb 
became effective.  A recent Court decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), concluded that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance", is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found- a practice known as 
"staged" ratings.

The veteran's right thumb scar has been rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 7805.  Under that Code, the scar is rated on 
limitation of function of the part affected.  Where there is 
no limitation of function of the part affected, a 10 percent 
disability evaluation is for assignment under Code 7803 for 
superficial scars which are poorly nourished with repeated 
ulceration or under Code 7804 for superficial scars which are 
tender and painful on objective demonstration.

In the instant case, while the veteran has complained of 
frequent right thumb swelling, no limitation of function of 
the veteran's right thumb was demonstrated on examinations 
conducted in 1999.  Moreover, although he complained of 
itching, the scar was found to be without tenderness or 
adherence and it was further found that there was no evidence 
of the scar being poorly nourished or ulceration or skin 
breakdown.  Moreover, there was no evidence of inflammation, 
edema or keloid formation. As the veteran is not shown to 
have experienced any of the required manifestations, the 
noncompensable disability evaluation assigned for the right 
thumb scar was proper.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4, Code 7105.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis. 
The Board finds that the veteran has not contended nor is 
there anything in the record to suggest that his right thumb 
scar has been shown to have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (1999).

38 C.F.R. § 3.324

Under the provisions of 38 C.F.R. § 3.324, whenever a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.

Service connection is currently in effect for post 
inflammatory hyperpigmentation and scars of the calves, rated 
non-compensably disabling; and for a right thumb scar, status 
post laceration, rated non-compensably disabling.  While the 
veteran did state that he had intermittent difficulty when 
needing the right hand for lifting heavy objects, he has not 
contended that these two disabilities clearly interfere with 
normal employability and when the veteran reported in late 
1996 that he had been working since 1993 at a VA Medical 
Center warehouse, he did not indicate that he had lost any 
time from work in the previous year.  Although the nature of 
the service-connected skin disabilities are permanent, the 
current record does not show that these disabilities, taken 
together, have interfered with the veteran's normal 
employability and a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 is not warranted. 38 
C.F.R. § 3.324

In considering the latter two issues, the Board has evaluated 
the doctrine of reasonable doubt.  However, the evidence is 
not so evenly balanced with both positive and negative 
evidence regarding the merits of either of the issues.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.


ORDER

Entitlement to service connection for a bilateral foot 
disability and to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 is denied and the non-
compensable disability evaluation for a scar of the right 
thumb was proper.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

